DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11 August 2022 has been accepted and entered.
Drawings
The replacement drawings were received on 11 August 2022.  These drawings are accepted and entered.
Allowable Subject Matter
Claims 1-4, 6-13, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tseng et al. (US 2011/0136132 A1, previously cited) discloses: a device for detecting and/or determining the concentration of an analyte present in a tissue (par. [0004, 0029]), comprising: a sensor being comprised of an optical fiber interferometer (“fiber optic interferometer sensor”, par. [0021]), having one interferometer arm being coated with an immobilized binding agent so as to enable a selective binding of the analyte present in the  tissue (receptors, 136; par. [0021-0022]), a guide (needle structure, par. [0025], Fig. 1), wherein said interferometer arm is mounted inside a guide so as to enable puncturing the tissue and performing the measurement in situ, without the necessity to collect or prepare the sample (in-situ, par. [0007, 0024]), wherein said guide is comprised of a closed guide face (right end of needle structure, 11, Fig. 1), means enabling the analyte to reach the binding agent (tubes, 16, par. [0020]) and an opening in the input end of the guide for introducing the interferometer into the guide at the input end of the guide (131 is introduced through the left side as shown in Fig. 1), the opening being sealed (dialysis membrane isolates the compartment from the organic tissue, par. [0019]), enabling the isolation of the interior of the guide from the surroundings (par. [0019]), and the interferometer being mounted in a position in which the interferometer does not touch the inside walls of the guide (as shown in Fig. 1, 131 does not contact the guide, as it is between tubes 16).
With respect to claim 1, Tseng does not disclose or reasonably suggest the claimed guide having a plurality of longitudinal perforations on the sidewalls so as to enable the analyte to reach the binding agent through said guide, and the claimed opening configured so as to isolate the interior from surroundings except through said plurality of longitudinal perforations. 
Claims 2-4, 6-13, and 18 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        29 August 2022